Appeal from a judgment of the County Court of Chemung County (Castellino, J.), rendered January 5, 1990, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
We reject defendant’s contention that the prison sentence he received of 4 to 12 years is harsh and excessive. The record indicates that further charges were not brought against defendant as a result of the plea agreement. Furthermore, the sentence was in accord with the plea bargain. Under these circumstances, along with the fact that the sentence was well within the statutory guidelines (see, Penal Law § 70.00 [2] [b]; [3] [b]), we find no abuse of discretion in the sentence imposed (see, People v Mackey, 136 AD2d 780, lv denied 71 NY2d 899).
By failing to move to withdraw his guilty plea or to vacate the sentence in the trial court, defendant has failed to preserve for appellate review his claim that the misapprehension of County Court as to the availability of lifetime probation affected the voluntary nature of his plea (see, People v Brownell, 140 AD2d 755, lv denied 72 NY2d 916). In any event, defendant’s contention that lifetime probation was an option in this case is without merit in light of the fact that the People did not recommend such a sentence (see, Penal Law § 65.00 [1] [b]).
Mikoll, J. P., Yesawich Jr., Levine, Crew III and Harvey, JJ., concur. Ordered that the judgment is affirmed.